Exhibit 10.3

 

GUARANTEE

 

GUARANTEE dated as of October 1, 2004 by Bank of America Corporation (the
“Guarantor”), in favor of First States Investors 5200, LLC (the “Guaranteed
Party”) as “Landlord” under that certain Master Lease Agreement dated of even
date herewith between Guaranteed Party and Bank of America, N.A. (“Bank of
America”), a copy of which is attached as Exhibit “A” hereto (the “Lease”).

 

To induce the Guaranteed Party to enter into the Lease and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the
Guarantor hereby irrevocably and unconditionally guarantees to the Guaranteed
Party, all present and future obligations of Bank of America arising out of the
Lease to the Guaranteed Party. Upon failure of Bank of America to punctually
fulfill any such obligation, and upon written demand by the Guaranteed Party to
the Guarantor, the Guarantor agrees to fulfill, or cause to be fulfilled, to the
extent such obligation is not performed, the performance of such obligation;
provided, that any single or partial exercise by the Guaranteed Party of any
right, remedy or power hereunder shall not preclude any other or future exercise
of any right, remedy or power. Each and every right, remedy and power hereby
granted to the Guaranteed Party or allowed it by law shall be cumulative and not
exclusive of any other, and may be exercised by the Guaranteed Party at any time
or from time to time.

 

The Guarantor hereby agrees that its obligations hereunder shall be continuing
and unconditional and will not be discharged except by full and complete
satisfaction of all present and future obligations of Bank of America to the
Guaranteed Party arising out of the Lease, irrespective of any change in or
amendment to the Lease.

 

The Guarantor hereby waives diligence, presentment, demand on Bank of America
for delivery or otherwise, filing of claims, requirement of a prior proceeding
against Bank of America and protest or notice.

 

The Guarantor agrees to pay on demand all fees and out of pocket expenses
(including the reasonable fees and expenses of any Guaranteed Party’s counsel)
in any way relating to the enforcement or protection of the rights of the
Guaranteed Party hereunder; provided, that the Guarantor shall not be liable for
any expenses of the Guaranteed Party if no delivery or payment under this
Guarantee is due. The Guarantor reserves the right to assert defenses that Bank
of America may have to any delivery or payment to the Guaranteed Party under the
Lease.

 

The Guarantor represents to the Guaranteed Party as of the date hereof that:

 

1. It is duly organized and validly existing under the laws of the jurisdiction
of its incorporation and has full power and legal right to execute and deliver
this Guarantee and to perform the provisions of this Guarantee on its part to be
performed.

 

2. Its execution, delivery and performance of this Guarantee have been and
remain duly authorized by all necessary corporate action and do not contravene
any provision of its certificate of incorporation or by-laws, as amended, or any
law, regulation or contractual restriction binding on it or its assets.



--------------------------------------------------------------------------------

3. All consents, licenses, authorization, approvals and clearances (including,
without limitation, any necessary exchange control approval) and notifications,
reports and registrations requisite for its due execution, delivery and
performance of this Guarantee have been obtained from or, as the case may be,
filed with the relevant governmental authorities having jurisdiction and remain
in full force and effect and all conditions thereof have been duly complied with
and no other action by, and no notice to or filing with, any governmental
authority having jurisdiction is required for such execution, delivery or
performance.

 

4. This Guarantee is its legal, valid and binding obligation enforceable against
it in accordance with its terms, except as enforcement hereof may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws
affecting the enforcement of creditors’ rights or by general equity principles.

 

5. Guarantor hereby agrees to provide copies of annual audited financial
statements of the Guarantor to the Guaranteed Party no later than ninety (90)
days following the end of each calendar year.

 

By accepting this Guarantee, the Guaranteed Party agrees that the Guarantor
shall be subrogated to all rights of the Guaranteed Party against Bank of
America in respect of any delivery or payment made by the Guarantor pursuant to
this Guarantee; provided, however, that the Guarantor shall not exercise or be
entitled to receive any payments arising out of, or based upon such right of
subrogation until all obligations under the Lease shall have been paid in full
to the Guaranteed Party.

 

Neither the Guarantor nor the Guaranteed Party may assign its rights, interests
or obligations hereunder to any other person (except by operation of law)
without the prior written consent of the Guarantor or the Guaranteed Party, as
the case may be.

 

All notices or demands on the Guarantor shall be deemed effective when received,
shall be in writing and shall be delivered by hand or by registered mail, or by
facsimile transmission promptly confirmed by registered mail, addressed to the
Guarantor at:

 

Bank of America Corporation

Corporate Treasury Department

100 N. Tryon St.

Mail Code: NC1-007-23-01

Charlotte, North Carolina 28255

Attention: Karen A. Gosnell, Senior Vice President

 

with a copy to:

 

Corporate Real Estate

100 N. Tryon St.

Mail Code: NC1-007-52-02

Charlotte, North Carolina 28255

Attention: Robert Patterson, Senior Vice President

 

-2-



--------------------------------------------------------------------------------

and a copy to:

 

Legal Department

901 Main St., 68th Floor

Mail Code: TX1-492-68-01

Dallas, Texas 75202

Attention: Michael F. Hord, Associate General Counsel

 

or to such other address or facsimile number as the Guarantor shall have
notified the Guaranteed Party in a written notice delivered to the Guaranteed
Party in accordance with the Lease.

 

This Guarantee shall be governed by and construed in accordance with the laws of
the State of North Carolina. All capitalized terms not otherwise defined herein
shall have the respective meanings assigned to them in the Lease.

 

BANK OF AMERICA CORPORATION

By:

 

 

--------------------------------------------------------------------------------

   

Name: Michael F. Hord

Title: Attorney in Fact

 

-3-



--------------------------------------------------------------------------------

EXHIBIT A

 

Form of Master Lease Agreement

 

-4-